Exhibit 10.3.1
(GRAPHIC) [w72883w7288301.gif]

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w72883w7288300.gif]
National Pooling Administration
Contract #CON07000005
Change Order Proposal #4
(INC Issue #591 — Change Timeline of Part 1 / Part 3 Processing for NANPA)
September 17, 2008

      NeuStar, Inc.   46000 Center Oak Plaza     Sterling VA, 20166

 



--------------------------------------------------------------------------------



 



Table of Contents

         
1 Introduction
    3  
2 Industry Numbering Committee (INC) Issue
    4  
3 Industry Numbering Committee (INC) Resolution
    4  
4 The Proposed Solution
    7  
5 Assumptions and Risks
    8  
6 Cost
    8  
7 Conclusion
    8  

          - ii -

 



--------------------------------------------------------------------------------



 



1 Introduction
1.1 Purpose and Scope
In accordance with NeuStar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, NeuStar, as the National Pooling Administrator
(PA), hereby submits this change order proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Clause C.1 of the CONTRACT FOR POOLING ADMINISTRATION
SERVICES FOR THE FEDERAL COMMUNICATIONS COMMISSION, effective August 15, 2007,
which reads as follows at Section 2.5.4:
2.5.4 Modifications of Guidelines

The PA shall participate in the development and modification of guidelines and
procedures, which may or may not affect the performance of the PA functions.
These changes may come from regulatory directives and/or industry-initiated
modifications to guidelines. In addition, new guidelines may be developed as
appropriate to comply with regulatory directives. The PA shall implement any
changes determined to be consistent with regulatory directives.
The PA shall:

  •   Provide, in real time, technical guidance to ensure processes and
procedures are effective in meeting the goals of the change.     •   Provide
issues and contributions, and be prepared to discuss at INC meetings how the
proposed change promotes numbering policy and/or benefits the NANP and how the
change will affect the PA’s duties, obligations and accountability.     •  
Assess and share in real time (i.e., during discussion) the cost implications
and administrative impact of the change upon the PA’s duties and
responsibilities in sufficient detail as needed by the INC.

When the INC places any changes to its guidelines in final closure, the PA shall
submit an assessment regarding the impact of scope of work, time and costs to
the INC, the NANC and the FCC within 15 calendar days. The PA shall post changes
in procedures on its web site prior to the change taking effect.
Specifically, the PA shall:

  •   Notify all interested parties when guidelines have changed.     •  
Interpret guideline changes and impact upon processes.     •   Identify
implementation date or effective date.     •   Provide notification of new forms
or tools that may be required.
    •   Identify a Single Point of Contact (SPOC) within the PA to answer
questions.

The NANC shall be consulted at the FCC’s discretion regarding the suggested
implementation date to determine the likely impact on service provider processes
and
 

1   FCC Contract Number CON07000005

          - 3 -

 



--------------------------------------------------------------------------------



 



systems (i.e., whether it would be unduly burdensome or would unfairly
disadvantage any service provider or group of service providers per the PA’s
obligations and NANP administrative principles). The PA shall also seek input on
implementation dates from service providers that log in to PAS and vendors that
interface with PAS.
Because the proposed changes affect the PAS/NAS interface, the PA is submitting
this change order proposal in coordination with the companion change order being
submitted by NANPA. The requirements of the NANPA contract direct an earlier
submission than the PA contract (no more than 30 days after guidelines changes
are placed into Initial Closure, rather than Final Closure, as quoted above).
2 Industry Numbering Committee (INC) Issue
As a result of the automation of the interface of the Part 1 CO Code data from
the PA to the NANPA, industry representatives raised concerns regarding
shortening the length of time for code processing. Members of the INC brought in
an issue to INC addressing the timeframe for code processing. Also, a
contribution was brought under this issue that added a checkbox to the Part 1A
form that the SP can select to request the earliest possible effective date. The
INC issue statement is reproduced below:
INC Issue Statement:
Section 5.22 and Appendix D II of the Central Office Code Administrative
Guidelines (COCAG) provides the timeline of 10 business days for the NANPA to
process a Part 1 request / issue a Part 3. In June 2008, the NANPA will be
implementing a change to NAS (Number Administrative System) that will add an
interface with PAS (Pooling Administration System) to allow an automated flow of
Part 1 forms for NPA/NXXs in a pooled rate center. With this change there will
be not be a need for manual entry by NANPA for Part 1s received from the PA.
With the automated receipt of Part 1 data from the PA to the NANPA, INC should
reduce the number of days the NANPA has to process a Part 1 / issue a Part 3
from 10 business days to 7 calendar days.
3 Industry Numbering Committee (INC) Resolution
On August 29, 2008, the INC placed Issue 591 — Change Timeline of Part 1 /Part 3
Processing for NANPA into initial closure, with the following language.
Resolution from INC:
The following text changes (in track changes) were made to the noted sections
within the TBPAG:

          - 4 -

 



--------------------------------------------------------------------------------



 



  7.4.4   The following steps provide the process flow and activation procedures
for the addition of central office codes in order to provide additional
thousands-blocks to the industry inventory pool to meet immediate or forecasted
demand.         Step 1 — The PA utilizes SPs’ forecasts to determine that
additional thousands-blocks are required to maintain a 6-month supply for the
industry inventory pool for a specific rate center.         Step 2 — The PA may
require new NXX Code(s) to replenish the industry inventory pool to meet an SP’s
request that is not able be filled from thousands-blocks currently available in
the industry inventory pool:     •   From a list of SPs that have a forecasted
need (first for LRNs, then for thousands-blocks), the PA will send an email
seeking a LERG Assignee a to open a code to be used to replenish the pool.. The
SP, responding to the PA’s request, must complete the Central Office Code
(NXX) Assignment Request — Part 1 form and return it to the PA within two
business days. The Central Office Code (NXX) Assignment Request — Part 1 form
will include the selected LERG Assignee and a proposed Code Effective Date that
allows for the industry minimum assignment/activation interval of 66 calendar
days. The SP also is responsible for submitting the Thousands-Block Application
Form(s) — Part 1A to the PA only for the thousands-block(s) the SP needs to
retain. If the SP is retaining multiple blocks and the routing information is
different for those blocks, then the SP shall submit a Part 1A modification in
order to update the Part 1B information for the effected block(s).     •   When
an SP applies for more than one block in a pool that needs to be replenished,
the PA will notify the SP submitting the request of the need for pool
replenishment. The SP will be given the option and encouraged to take part of
the requested blocks from the industry inventory pool and the remaining
requested blocks from a new NXX for pool replenishment.     •   The LERG
Assignee receives a thousands-block(s) from the NXX assigned to ensure that
responsibilities in 4.2.1 are maintained. However, once the responsibilities of
the SP outlined in 4.2.1 of the TBPAG are fulfilled and the SP determines that
the block is not needed, the SP does have the option of returning the block to
the PA. The PA will follow the order below to select a LERG Assignee:     1)  
An SP requiring an LRN: A unique LRN is required for each LNP-capable switch/POI
that serves subscriber lines, or otherwise terminates traffic per LATA. LRNs are
to be used for routing and not for rating/billing calls. SP must provide the MTE
worksheet (TBPAG Appendix 3) to the PA. The LERG Assignee shall select the LRN
from its assigned thousands-block(s)

          - 5 -

 



--------------------------------------------------------------------------------



 



  2)   An SP volunteering to be the LERG Assignee who meets the MTE and
utilization threshold requirements.     3)   Participating SPs with a forecasted
need that also meet the MTE and utilization threshold requirements will be
selected on a rotational basis. An SP with a forecasted need cannot refuse to
become a LERG Assignee, except for technical limitations, or if any SP is a LERG
Assignee for greater than 50% of the pooled NXX Codes within that rate center.  
      Where the SP has requested a dedicated NXX Code to meet a specific
customer request, the SP is responsible for completing the Thousands-Block
Months to Exhaust and Utilization Certification Worksheet — TN Level
(Appendix 3) and submitting it to the PA.         Step 3 — The PA then will
forward that Part 1 to the CO Code Administrator. For pool replenishment only,
the PA must provide to the CO Code Administrator an aggregated Thousands-Block
Pooling Months to Exhaust Certification Worksheet — 1000 Block Level (TBPAG
Appendix 4).         Step 4 — The CO Code Administrator will review the Central
Office Code (NXX) Assignment Request — Part 1 form and, within 14 7 calendar
days, notify the PA and the LERG Assignee of the NXX Code(s) assignment.        
Step 5 — The CO Code Administrator will input LERG Assignee information into the
ACD record of BIRRDS, using Central Office Code (NXX) Assignment Request —
Part 1 form data (NPA, NXX, OCN, and Effective Date.).         Step 6 — Within
seven calendar days of receipt of the NXX Code assignment from the CO Code
Administrator, the PA will inform the LERG Assignee of the NXX Code and
thousands-block(s) assigned using the Thousands-Block Application Forms, Part 3
— Pooling Administrator’s Response/Confirmation.     •   During this seven -day
interval, the PA will input all ten thousands-blocks into PAS and assign the
requested number of blocks per the SP’s Part 1A form. All other blocks from this
code will be listed as “pending verification of activation in the PSTN” and be
available for assignment listed as “pending verification of activation in the
PSTN” and be until the PA receives confirmation from the LERG Assignee that the
code has been activated in the PSTN, loaded in the NPAC, and all other LERG
Assignee Responsibilities have been fulfilled.     •   As an option, and at the
request of a block applicant, the PA may assign a block(s) from the code with a
block effective date one business day after

          - 6 -

 



--------------------------------------------------------------------------------



 



      the effective date of the code, if a block applicant selects the checkbox
on the Part 1A that indicates that the block applicant explicitly understands
that the underlying CO code may not yet be activated in the PSTN and loaded in
the NPAC on the block effective date. Regardless of whether this option is
utilized, it is still advisable for block recipients to make a test call and
ensure that default routing has been established by the LERG Assignee before
loading the assigned blocks into translations, and to verify that the NXX has
been loaded in the NPAC.     •   The PA will build the BCD record for
thousands-block(s) being assigned to the LERG Assignee. The information entered
on the BCD record will include OCN of the Block Holder, the thousands-block
range, switch ID and thousands-block Effective Date. The Effective Date for all
thousands-block(s) assigned to the LERG Assignee will be the same as the
Effective Date of the CO Code unless the SP requests a date further out.        
Step 7 (concurrent with Step 6) — Within seven (7) calendar days of notification
by the CO Code Administrator, the LERG Assignee, or its designee, will input
Part 2 information from the Central Office Code (NXX) Assignment Request into
BIRRDS.         TBPAG Part 1A     1.3   Dates         Date of Application:
                     Requested Block Effective Date:                           
        Request Expedited Treatment? (See Section 8.6) Yes                     
No                           o   By selecting this checkbox, I acknowledge that
I am requesting the earliest possible effective date the Administrator can
grant. Please note that this only applies to a reduction in the Administrator’s
processing time, however the request will still be processed in the order
received.

4 The Proposed Solution
The National Pooling Administrator has reviewed the changes to the TBPAG to
determine whether and how they will impact either the pooling operations or the
Pooling Administration System (PAS). As a result of our assessment, we developed
the following proposed solution to address the changes that the INC guidelines
require, in a cost-effective and efficient manner.
The amendments to the TBPAG relating to the CO Code processing time, will
necessitate updates to the effective date interval in PAS for both the GUI and
FTP interfaces. The standard effective date interval will change from 72
calendar days to 66 calendar days. PAS will now default to the new standard
effective date of 66 calendar days from the date of application for CO

          - 7 -

 



--------------------------------------------------------------------------------



 



codes. The user will have the option to change the standard effective date if
desired. PAS will also validate that the requested effective date is no less
than 66 calendar days if the applicant does not choose expedited treatment.
In addition, a new checkbox will be added to the Part 1 and Part 1A screens in
PAS to allow the SP to request the earliest possible effective date for all New
Code Requests, Code Modification Requests, Code Disconnect Requests, New Block
Requests, Block Modification Requests, and Block Disconnect Requests. This
capability will also be added to the FTP interface. This checkbox will be added
to the viewable Part 1 and Part 1A forms in PAS. Also this checkbox will be
added to the PA’s Part 3 processing screen in PAS to assist the PA in
determining the earliest effective date to establish for all New Block Requests,
Block Modification Requests, and Block Disconnect Requests.
User manuals will be updated as appropriate.
5 Assumptions and Risks
Part of the Pooling Administrator’s assessment of this change order is to
identify the associated assumptions and consider the risks that can have an
impact on our operations.
This change order affects only the system, and would have no impact on our
day-to-day operations.
The implementation of this change order will be coordinated with NANPA.
6 Cost
In developing this proposal, we considered the costs associated with
implementing the proposed solution, including the resources required to complete
discrete milestones on a timeline for implementation. The timeline includes
preparation, development, testing, proper documentation updates, monitoring, and
execution of the solution.
The cost of modifying the system to implement the changes to the TBPAG will be
$9504.00.
7 Conclusion
This change order proposal presents a viable solution that addresses the
amendments to the TBPAG and is consistent with the terms of our contract. We
respectfully request that the FCC review and approve this change order.

          - 8 -

 



--------------------------------------------------------------------------------



 



(NEUSTAR LOGO) [w72883w7288300.gif]
National Pooling Administration
Contract #CON07000005
Change Order Proposal #3
(User-Proposed Enhancements to PAS)
September 8, 2008

      NeuStar, Inc.   46000 Center Oak Plaza     Sterling VA, 20166

 



--------------------------------------------------------------------------------



 



Table of Contents

         
1 Introduction
    3  
2 Users’ Proposed Enhancements
    3  
3 The Proposed Solution
    4  
4 Assumptions and Risks
    5  
5 Cost
    5  
6 Conclusion
    5  

          - ii -

 



--------------------------------------------------------------------------------



 



1 Introduction
1.1 Purpose and Scope
In accordance with NeuStar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, NeuStar, as the National Pooling Administrator
(PA), hereby submits this change order proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Clause C.1 of the CONTRACT FOR POOLING ADMINISTRATION
SERVICES FOR THE FEDERAL COMMUNICATIONS COMMISSION, effective August 15, 2007.
2 Users’ Proposed Enhancements
Users of the Pooling Administration System (PAS) sometimes suggest changes to
either our administrative process or to PAS. This change order consists of
several requests from both service provider users of PAS and NOWG members to
enhance the functionalities of PAS. The following five (5) items describe the
enhancements that the users are requesting:

  1.   The current Part 1A report in PAS allows a user to view all Part 1 As for
all block request types and full NXX requests only. With the addition of the
PAS/NAS interface and the ability to submit code modifications and code
disconnects through PAS, it has been requested that the Part 1A report be
modified in PAS to also include code modifications and code disconnect requests.
    2.   The Block Report is on the public (i.e. non-password-protected) pooling
website. The block report identifies blocks that are currently assigned,
retained, and available within an NPA and rate center. It has been requested
that the block report now include an additional column that indicates who the
Code Holder is for an available block.     3.   Users have the capability to
reset their respective passwords in PAS. When the password is reset by the user,
the Login Id and new password are displayed to the user in a white font with a
blue background, which a few users find hard to read. It has been requested that
the color of the font be changed.     4.   Service providers are allowed to
maintain a six-month inventory of numbers in each pooled rate center in which
they operate. They are required to donate blocks in pooled rate centers that are
above and beyond their six month inventory that are 10% or less contaminated. It
has been requested that further automated validations (e.g., rate center and
OCN) be added at the time the user submits its donation to assure that the
donation will not be rejected later when the PA processes the donation.     5.  
A service provider must submit a Part 4 on every assigned block within six
months of the original Part 3 effective date. At this time, each Part 4 is
submitted individually. It has

 

1   FCC Contract Number CON07000005

          - 3 -

 



--------------------------------------------------------------------------------



 



      been requested that PAS be enhanced to allow a user to submit multiple
Part 4s at the same time on one screen.

3 The Proposed Solution
The National Pooling Administrator has reviewed the users’ requests from both
their operational and technical perspectives. As a result of our assessment, we
developed the following proposed solutions to address the changes that the users
recommended, in a cost-effective and efficient manner.

  1.   The Part 1A report that currently exists in PAS will be modified to
include code modifications as well as code disconnects. The report will also be
renamed from Part IA Report to Part 1/1A Report.     2.   The block reports
available on the public portion of the pooling website will be modified to
include a new column called “Code Holder” for the Available Block Report and the
Available, Assigned, and Retained Block Report. Also, when service providers
submit requests for blocks, they can view the Blocks Available list which will
also include this new column.     3.   When a new password is generated in PAS,
the Login ID and Password screen will be modified to display the login id and
password in a dark blue font.     4.   PAS will be modified to validate the rate
center and OCN of the code from which the donation is being made, at the time
the donation is submitted by the user. If the rate center and/or the OCN do not
match, an error message will be generated to the user and the user will have the
option to either correct or cancel the donation.     5.   PAS will be modified
to allow a user to enter multiple Part 4s in PAS during one submission. The
three new drop-down fields — State, NPA and OCN — will be added to the Create
Part 4 — Block Screen in PAS. Users may select a specific state, NPA, or OCN, or
choose the Select All option, which will be based on their user profile. After
the users make their selections, a new Part 4s Due List screen will appear with
a list of blocks for which a Part 4 is still due. The user may submit one or
multiple Part 4s from that screen.

The user manuals will be updated as appropriate and user training will be
conducted on the changes.

          - 4 -

 



--------------------------------------------------------------------------------



 



4 Assumptions and Risks
Part of the Pooling Administrator’s assessment of this change order is to
identify the associated assumptions and consider the risks that can have an
impact on our operations.
This change order affects only the system, and would have no impact on our
day-to-day operations.
5 Cost
In developing this proposal, we considered the costs associated with
implementing the proposed solution, including the resources required to complete
discrete milestones on a timeline for implementation. The timeline includes
preparation, development, testing, proper documentation updates, monitoring, and
execution of the solution.
The cost of modifying the system to implement the changes to the PAS will be $
20,736.00.
6 Conclusion
This change order proposal presents viable solutions that address the
suggestions made by users of PAS and is consistent with the terms of our
contract. We respectfully request that the FCC review and approve this change
order.

          - 5 -

 